DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In claim 1, line 12, after “emitted” –by the lighting element—should be added;
-In claim 12, line 1, “claim 11” should be changed to –claim 1--;
-In claim 14, line 1, “may be” should be changed to –is--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting appliance having, inter alia, “…when a motion signal is detected by the sensor, the control unit is configured to instruct the lighting element to illuminate in a predetermined light mode for a predetermined time; wherein the intensity of the light emitted is adjustable for each of the multiple color temperatures” (claim 1) or “…when a motion signal is detected by the sensor, the control unit is configured to instruct the lighting element to illuminate in a predetermined light mode for a predetermined time; an arm connected to the housing, wherein the arm includes a plurality of pivot points; a base that is in mechanical communication with the arm, wherein the base includes a top surface and an undersurface opposite the top surface; and 4Application No. 17/131,395Docket No. 100381-0042 a plurality of support pillars fixed to the undersurface of the base, wherein each of the plurality of support pillars include an opening to accept a fastening device to attach the lighting appliance to a fixed surface” (claim 21). The remaining claims 2-10, 12-18 and 20 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1-10, 12-18, 20 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 Form.
                                                          Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844